Title: To James Madison from Joseph Nourse, [10 April 1805]
From: Nourse, Joseph
To: Madison, James


[ca. 10 April 1805]
Statement of the Monies retained by the UStates on Foreign Merchandize exported entitled to Drawback for each of the Years ending 31st December 1801. 1802 and 1803.

  
    Years
  
  
1801
      305443.83
by calculation



1802
    153275.45
from Secretary’s
report


1803
     94096.09
do.
  do.



3) 552815.37





    184,271.79




For part of the above period the additional duties on Mdze imported in foreign Vessels & re-exported is retained by the United States, the amount however cannot be ascertained.
Value of Foreign Mdze exported for each of the Years ending 30th September 1801. 1802 and 1803
  

1801
    46.642,721.
Dollars


1802
    35.774971.
 "


1803
    13.594.072
   "



3) 96.011.764




    32,003.921



The above includes the Foreign Mdze exported not entitled to Drawback as well as that entitled to Drawback.
